DETAILED ACTION
Claims 1-19 are pending.  Claims 1-4 and 9-12 are rejected.  Claims 5-8 and 13-16 are objected to.  Claims 17-19 are allowed.
The instant application has provisional No. 62/507,960 filed on 05/18/2017.
The instant application has provisional No. 62/536,677 filed on 07/25/2017.
The instant application is a CIP of 15/982,255 filed on 05/17/2018.
The instant application is a CIP of 17/098,773 filed on 11/16/2020.

Notice of Pre-AIA  or AIA  Status	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claim 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 contains the subject matter that was indicated as allowable as noted in claims 5 and 13.  One of ordinary skill in the art would not find it obvious to combine the prior art of record in such a way that it would disclose the additional features that claim 17 contains over the other independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavarapu et al., United States Patent No. 9,785,510 (hereinafter Madhavarapu) in view of Renkis, Patent Application Publication No. 2016/0073060 (hereinafter Renkis).

Regarding claim 1, Madhavarapu teaches:
A computer-implemented method comprising: retrieving one or more retention policies from a retention policy database (Madhavarapu Column 16 Lines 53-57, different storage policies (or data retention policies) may be implemented by database service 210 and/or distributed storage service 220, such storage policies may include a durability policy);
evaluating the one or more retention policies against the item of data (Madhavarapu Column 35 Lines 30-36, write requests that are determined to be archived and durably persisted in the backup data store, as indicated by the positive exit from 950 (shows determining by looking at positive or negative));
determining whether a retention policy of the one or more retention policies is met by the item of data (Madhavarapu Column 35 Lines 30-36, write requests that are determined to be archived and durably persisted in the backup data store, as indicated by the positive exit from 950 (shows determining by looking at positive or negative));
upon a positive determination that the retention policy of the one or more retention policies has been met storing the item of data within the network storage device and applying the retention policy of the one or more retention policies (Madhavarapu Column 35 Lines 30-36, write requests that are determined to be archived and durably persisted in the backup data store, as indicated by the positive exit from 950); and
upon a negative determination that the retention policy of the one or more retention policies has been met storing the item of data within the network storage device without applying any of the one or more retention policies (Madhavarapu Column 35 Lines 22-29, determined to be durably persisted in the backup data store, the write requests may be sent again (as indicated by the negative exit from 950) or further time may be allowed to elapse (as the backup operation may have not yet stored the write requests)).
Madhavarapu does not expressly disclose:
capturing an item of data to be stored within a network storage device; and
executing a process upon an electronic device comprising at least a microprocessor with respect to the captured item of data, the process comprising the steps of:
However, Renkis teaches:
capturing an item of data to be stored within a network storage device (Renkis Paragraph [0080], system where ICDs have smart microprocessing capabilities that enable data input capture); and
executing a process upon an electronic device comprising at least a microprocessor with respect to the captured item of data (Renkis Paragraph [0080], system where ICDs have smart microprocessing capabilities that enable data input capture), the process comprising the steps of:
The claimed invention and Renkis are from the analogous art of data capturing systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madhavarapu and Renkis to have combined Madhavarapu and Renkis.  One of ordinary skill in the art would recognize that a microprocessor could be used to perform the processes and capturing of data.

Regarding claim 2, Madhavarapu in view of Renkis further teaches:
The method according to claim 1, wherein the retention period associated with the retention policy of the one or more retention policies is time based (Madhavarapu Column 35 Lines 22-29, determined to be durably persisted in the backup data store, the write requests may be sent again (as indicated by the negative exit from 950) or further time may be allowed to elapse (as the backup operation may have not yet stored the write requests)).

Regarding claim 3, Madhavarapu in view of Renkis further teaches:
The method according to claim 1, wherein the retention period associated with the retention policy of the one or more retention policies is non-time based (Madhavarapu Column 16 Lines 53-57, different storage policies (or data retention policies) may be implemented by database service 210 and/or distributed storage service 220, such storage policies may include a durability policy).

Regarding claim 9, Madhavarapu teaches:
A computer-implemented method comprising: retrieving one or more retention policies from a retention policy database (Madhavarapu Column 16 Lines 53-57, different storage policies (or data retention policies) may be implemented by database service 210 and/or distributed storage service 220, such storage policies may include a durability policy);
evaluating the one or more retention policies against the data for the stored data element (Madhavarapu Column 35 Lines 30-36, write requests that are determined to be archived and durably persisted in the backup data store, as indicated by the positive exit from 950 (shows determining by looking at positive or negative));
determining whether a retention policy of the one or more retention policies is met by the data for the stored data element (Madhavarapu Column 35 Lines 30-36, write requests that are determined to be archived and durably persisted in the backup data store, as indicated by the positive exit from 950 (shows determining by looking at positive or negative));
upon a positive determination that the retention policy of the one or more retention policies has been met applying the retention policy of the one or more retention policies to the stored data element (Madhavarapu Column 35 Lines 30-36, write requests that are determined to be archived and durably persisted in the backup data store, as indicated by the positive exit from 950); and
upon a negative determination that the retention policy of the one or more retention policies has been met applying a default retention period to the stored data element (Madhavarapu Column 35 Lines 22-29, determined to be durably persisted in the backup data store, the write requests may be sent again (as indicated by the negative exit from 950) or further time may be allowed to elapse (as the backup operation may have not yet stored the write requests)).
Madhavarapu does not expressly disclose:
retrieving data associated with a data element stored within a network storage device; and
executing a process upon an electronic device comprising at least a microprocessor with respect to the data for the stored data element, the process comprising the steps of:
However, Renkis teaches:
retrieving data associated with a data element stored within a network storage device (Renkis Paragraph [0080], system where ICDs have smart microprocessing capabilities that enable data input capture); and
executing a process upon an electronic device comprising at least a microprocessor with respect to the data for the stored data element (Renkis Paragraph [0080], system where ICDs have smart microprocessing capabilities that enable data input capture), the process comprising the steps of:
The claimed invention and Renkis are from the analogous art of data capturing systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madhavarapu and Renkis to have combined Madhavarapu and Renkis.  One of ordinary skill in the art would recognize that a microprocessor could be used to perform the processes and capturing of data.

Regarding claim 10, Madhavarapu in view of Renkis further teaches:
The method according to claim 9, wherein the retention period associated with the retention policy of the one or more retention policies is time based (Madhavarapu Column 35 Lines 22-29, determined to be durably persisted in the backup data store, the write requests may be sent again (as indicated by the negative exit from 950) or further time may be allowed to elapse (as the backup operation may have not yet stored the write requests)).

Regarding claim 11, Madhavarapu in view of Renkis further teaches:
The method according to claim 9, wherein the retention period associated with the retention policy of the one or more retention policies is non-time based (Madhavarapu Column 16 Lines 53-57, different storage policies (or data retention policies) may be implemented by database service 210 and/or distributed storage service 220, such storage policies may include a durability policy).

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madhavarapu in view of Renkis and Dudani et al., Patent Application Publication No. 2019/0266256 (hereinafter Dudani).

Regarding claim 4, Madhavarapu in view of Renkis teaches parent claim 1.
Madhavarapu in view of Renkis further teaches:
The method according to claim 1, wherein upon a positive determination that the retention policy of the one or more retention policies has been met executing a second process upon the electronic device with respect to the captured item of data (Madhavarapu Column 16 Lines 55-62, a load balancing policy (which may distribute databases, or data pages thereof, across different nodes, volumes and/or disks in an attempt to equalize request traffic)), the second process comprising the steps of:
determining whether other retention policies have been met (Madhavarapu Column 16 Lines 55-62, a load balancing policy (which may distribute databases, or data pages thereof, across different nodes, volumes and/or disks in an attempt to equalize request traffic)); and
Madhavarapu in view of Renkis does not expressly disclose:
upon a positive determination that multiple retention policies have been met storing the item of data within the network storage device with data and applying the longest retention policy of the multiple retention policies.
However, Dudani teaches:
upon a positive determination that multiple retention policies have been met storing the item of data within the network storage device with data and applying the longest retention policy of the multiple retention policies (Dudani Paragraph [0059], multiple retention policies 508, the retention policy 508 specifying the longest duration to retain the document 404 may be applied to the document 404).
The claimed invention and Dudani are from the analogous art of retention policy systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madhavarapu, Renkis and Dudani to have combined Madhavarapu, Renkis and Dudani.  One of ordinary skill in the art would recognize that a determination could be made based on time for which retention policy to use.

Regarding claim 12, Madhavarapu in view of Renkis teaches parent claim 9.
Madhavarapu in view of Renkis further teaches:
The method according to claim 9, wherein upon a positive determination that the retention policy of the one or more retention policies has been met executing a second process upon the electronic device with respect to the data (Madhavarapu Column 16 Lines 55-62, a load balancing policy (which may distribute databases, or data pages thereof, across different nodes, volumes and/or disks in an attempt to equalize request traffic)), the second process comprising the steps of:
determining whether other retention policies have been met (Madhavarapu Column 16 Lines 55-62, a load balancing policy (which may distribute databases, or data pages thereof, across different nodes, volumes and/or disks in an attempt to equalize request traffic)); and
Madhavarapu in view of Renkis does not expressly disclose:
upon a positive determination that multiple retention policies have been met applying the longest retention policy of the multiple retention policies to the stored data element.
However, Dudani teaches:
upon a positive determination that multiple retention policies have been met applying the longest retention policy of the multiple retention policies to the stored data element (Dudani Paragraph [0059], multiple retention policies 508, the retention policy 508 specifying the longest duration to retain the document 404 may be applied to the document 404).
The claimed invention and Dudani are from the analogous art of retention policy systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Madhavarapu, Renkis and Dudani to have combined Madhavarapu, Renkis and Dudani.  One of ordinary skill in the art would recognize that a determination could be made based on time for which retention policy to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164       

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164